DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16/265770, 15/706946, 45/274919, and 13/673766, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The support or enablement not provided in the previous applications is the use of the processor, and corresponding computer readable media or storing the operating mode in memory, for “determining a duty cycle for the maintenance dose using a function of targeted therapeutic efficacy and potential side effects”, in combination with the other elements, functions, and/or steps in the claim(s).  The original disclosure in the prior filed applications (and this application) recognizes that there is relationship between the duty cycle, therapeutic efficacy, and side effects (e.g. figures 3 and 4, paras. 49-51, etc.), but the prior applications do not disclose the processor, computer readable medium, or storing in memory, performing this task of “determining a duty cycle for the maintenance dose using a function of targeted therapeutic efficacy and potential side effects.  This appears to be done beforehand and not a task of the processor, medium, or storing in memory.

This application repeats a substantial portion of prior applications listed above, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter that is not described in the specification is the use of the processor, and corresponding computer readable media or storing the operating mode in memory, for “determining a duty cycle for the maintenance dose using a function of targeted therapeutic efficacy and potential side effects”, in combination with the other elements, functions, and/or steps in the claim(s).  The original disclosure recognizes that there is relationship between the duty cycle, therapeutic efficacy, and side effects (e.g. figures 3 and 4, paras. 49-51, etc.), but does not disclose the processor, computer readable medium, or storing in memory, performing this task of “determining a duty cycle for the maintenance dose using a function of targeted therapeutic efficacy and potential side effects.  This appears to be done beforehand and not a task of the processor, medium, or storing in memory.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, lines 5 and on are vague.  Line 5 has the method “storing an operating mode…the storing comprising…” and then lists functions, but it is unclear how delivering therapy, monitoring, sensing, determining, etc., relate to “storing” in memory.  For example, how is delivering the maintenance dose storing data/something in memory?  Similarly, claims 34 and 35 try to further limit how the determining is accomplished but it is unclear how that relates to storing data in the memory.  It is unclear how this relates to storing the operating mode in memory.  It is suggested to focus the claims on how the operating mode makes the pulse generator/processor perform these different functions (if there is support in the disclosure for the pulse generator/processor performing these functions).
Similarly, claims 36 and 39 have this problem.
Claim 32 is vague and it conflicts with claim 21.  Claim 21 already has separate steps to sensing tachy and delivering the restorative dose.  It is unclear if claim 32 is further defining the steps of claim 21, or if claim 32 is additional steps (and if so, the two may conflict).
In claim 36, “to the vagus nerve” lacks antecedent basis.  It is suggested to insert in line 3, “to the vagus nerve” after stimulation.  Lines 7 and on are vague.  The claim is to an apparatus and it is unclear what structure is being recited by storing in memory the defining, determining, delivering, monitoring, and sensing.
In claims 37 and 38, it is unclear what element is performing these functions.  In addition, “based on” and “using a” are inferentially including the expression and function and it is unclear what element is providing these expressions and functions.  Similarly, claim 40 has this problem. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of storing data in memory on a pulse generator. This judicial exception is not integrated into a practical application because the generically recited computer elements and/or structure (e.g. processor, memory, pulse generator, etc.) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, or generically linking the system and method to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory, and these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2103-2106.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of storing data on a memory, such as can be done by a mental process, critical thinking or pencil and paper, with additional generic computer elements, or additional structure (e.g. memory, processor, pulse generator, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
	As described above in the 112b rejections, it is unclear if the claims are just claiming storing information/data into memory, or if the claims are describing implementing the method/functions on a pulse generator that actually will deliver therapy.  If the former is meant to be claimed, then 101 applies.  If the latter is meant to be claimed, then the claims should be amended accordingly and the 101 would not apply (depending on how the claims are amended).

Conclusion
The claims are full of vague and indefinite terms and phrases making the claims difficult to interpret.  Upon correction of the 112 first and second paragraph and 101 rejections, the claims may be further rejected under 112 first and second paragraphs, 101, and/or rejected under 35 USC 102 and 103 with new art or art of record and the case made final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        8/23/22